Exhibit 99.1 380 Sentry Parkway Blue Bell, PA 19422 PRESS RELEASE For Release: Immediate Contact: William E. Hitselberger (610) 397-5298 PMA Capital Reports Improved Operating Results from Ongoing Operations, Charge for Anticipated Sale of Run-off Operations Blue Bell, PA, February 21, 2008 PMA Capital Corporation (NASDAQ: PMACA) today reported the following financial results for the fourth quarter and full year 2007: Three months ended Year ended December 31, December 31, (in thousands, except per share data) 2007 2006 2007 2006 Operating income $ 2,816 $ 664 $ 14,383 $ 4,521 Realized gains after tax 368 146 366 805 Income from continuing operations 3,184 810 14,749 5,326 Income (loss) from discontinued operations after tax (40,746 ) 21 (57,277 ) (1,275 ) Net income (loss) $ (37,562 ) $ 831 $ (42,528 ) $ 4,051 Diluted per share amounts: Operating income $ 0.09 $ 0.02 $ 0.45 $ 0.14 Realized gains after tax 0.01 0.01 0.01 0.02 Income from continuing operations 0.10 0.03 0.46 0.16 Income (loss) from discontinued operations after tax (1.28 ) - (1.78 ) (0.04 ) Net income (loss) $ (1.18 ) $ 0.03 $ (1.32 ) $ 0.12 Book value per share, end of period $ 11.92 $ 12.83 Vincent T. Donnelly, President and Chief Executive Officer commented, “The PMA Insurance Group grew profitably in competitive market conditions by continuing to focus on service-oriented product delivery.Significant operating achievements included: · For the fourth quarter, pre-tax operating income increased to $7.6 million, compared to $5.0 million in the same period last year, and increased to $38.0 million for full year 2007, compared to $26.1 million in 2006; · The full year 2007 combined ratio was 99.7%; · Direct premiums written, excluding production from our agreement with Midwest Insurance Companies, were up 10% quarter-to-date and 8% for the full year; and · New business written, excluding Midwest production, increased 21% to $23.1 million in the fourth quarter and increased 27% to $114.6 million for the full year 2007, compared to the same periods last year." Mr.
